Motion for order directing appointment of special prosecutor denied, without prejudice, in accordance with memorandum. Memorandum: On this appeal we are requested to appoint a Special Prosecutor pursuant to section 701 of the County Law on the ground that the District Attorney is disqualified from acting in this case since defendant’s trial counsel is now a member of his staff. Under section 701 “a superior criminal court in the county wherein the action is triable” is empowered to grant this relief. (See People v Ferdinando, 40 AD2d 714.) Present — Dillon, P. J., Callahan, Doerr, Green and Moule, JJ.